Mr. Justice Freeman, dissenting. The contract and specifications as made by the parties did . not contain detailed plans, drawings or specifications calling for elaborate iron work such as was afterward de-manded. The power given to the architect by the contract to determine the meaning of disputed provisions did not in my opinion authorize him arbitrarily to in effect make a new contract adding new plans or specifications involving the contractor in additional expense to the amount of-over forty thousands of dollars not required by the original contract. The contractor was bound to do such work only as the contract in terms provided for. It did not provide that he should furnish the kind of iron work called for under the new detailed plans subsequently furnished by the architect.